DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending for examination in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020, 07/31/2020, 09/01/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hiromasa et al. (JP2009193157 A), hereinafter “Hiro”.

As to claim 1. Hiro discloses, a method of supporting an expert meeting of medical specialists to interpret genetic information (Hiro, fig.2, [0016]), comprising: 
accepting a test request for genetic information on a patient (Hiro, [0017]); 
extracting test progress information that is stored in association with the accepted test request and indicates progress of a test for the test request, and schedule 
displaying the extracted test progress information and the extracted schedule information on terminal devices of the medical specialists (Hiro, [0017]-[0018]).

As to claim 2. Hiro discloses, wherein the displaying the test progress information and the schedule information on the terminal devices of the medical specialists comprises displaying a test progress screen simultaneously showing the test progress information and the schedule information (Hiro, [0020]).

As to claim 3. Hiro discloses, accepting information on a preparation status of a sample for the test on the genetic information on the patient, wherein the test progress information comprises the information on the preparation status of the sample (Hiro, [0020]).

As to claim 4. Hiro discloses, accepting information on a transport status of a sample for the test on the genetic information on the patient, wherein the test progress information comprises the information on the transport status of the sample (Hiro, [0023]).

As to claim 5. Hiro discloses, accepting information on whether the test on the genetic information on the patient is completed, wherein the test progress information comprises the information on whether the test on the genetic information on the patient is completed (Hiro, [0023]).

As to claim 6. Hiro discloses, accepting information on a registration status of patient information on the patient, wherein the test progress information comprises the information on the registration status of the patient information (Hiro, [0023]).

As to claim 7. Hiro discloses, detecting registration of the patient information; and notifying the terminal devices of the medical specialists of the detected patient information (Hiro, [0027]).

As to claim 8. Hiro discloses, accepting information on a setting status of the schedule of the expert meeting, wherein the schedule information comprises the information on the setting status of the schedule (Hiro, [0033]).

As to claim 11. The combined system of Hiro and Taka discloses the invention as in claim above, including, displaying a registration screen for registering a test result for the test request in response to an interaction with the displayed test progress information (Hiro, [0052]), wherein the accepting the information on whether the test on the genetic information on the patient is completed comprises registering the test result by dragging and dropping a file of the test result onto the displayed registration screen (Hiro, [0048]).

Claims 13-18 and 22 are rejected for same rationale as discussed for claims 1-8 and 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiro as applied above in view of Takashi et al. (JP2007065827 A), hereinafter “Taka”.

As to claim 9. Hiro discloses the invention as in parent claims above. Hiro however is silent on disclosing explicitly, further comprising: accepting information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting, wherein the schedule information comprises the information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting.
Taka however discloses a similar concept, accepting information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting, wherein the schedule information comprises the information that prompts at least one of setting, changing, or canceling of the schedule of the expert meeting (Taka, [0011]).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Taka” into those of “Hiro” to provide the flexibility of scheduling the appointments based on either expert or patience schedule. Such a system will facilitate the appointment scheduling more user friendly.

As to claim 10. The combined system of Hiro and Taka discloses the invention as in claim above, including, accepting information on a scheduled date of completing the 

As to claims 20-21 are rejected for same rationale as applied to claims 9 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Tauqir Hussain/Primary Examiner, Art Unit 2446